El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
 La acusación en este caso imputaba a la acusada el tener una báscula que registraba peso incompleto en violación a la sección 15 de la Ley de Pesas y Medidas. La sentencia declaró a la acusada culpable de infringir dicha sección de la Ley de Pesas y Medidas. La sección 15 de la mencionada ley habla no de tener pesos falsos sino de dar medidas falsas en cualquier transacción. Dicha sección presupone que alguien ha sido defraudado. La sección 14 es la que se refiere a tener básenlas que registren *113pesos incompletos. La sentencia simplemente hace referen-cia a la sección 15 y no menciona los hechos qne constituyen la infracción de ninguna ley. El fiscal llama la atención al hecho de que esta corte frecuentemente ha modificado sen-tencias para ponerlas de conformidad con los autos. Cree-mos que no debemos ejercer nuestra discreción para hacerlo así bajo los hechos del presente caso.
El primero de éstos es que la acusación es ambigua al mencionar específicamente la sección 15 como la que ha sido infringida. Esto es algún indicio de que a la acusada no se le dió entero conocimiento de la naturaleza del delito im-putádole. El fiscal sostiene que- la sección 15 por sí misma es suficiente para justificar está acusación. Acabamos de resolver que no lo es. No obstante la sección no está re-dactada tan claramente como debería estarlo, y la acusada fácilmente pudo ser inducida erróneamente a creer que se le perseguía de conformidad con la misma.
La prueba presentada por la acusada tendió a demos-trar qne en esta forma la corporación fue inducida a error. Esta presentó prueba tendente a demostrar que en reali-dad de verdad .no había defraudado a sus clientes. Testi-gos respetables declararon en tal sentido.
La apelada, una corporación, señala como error el: no haberse seguido los artículos 453 y 458 del Código de Enjuiciamiento Criminal. Estos artículos se refieren a la necesidad de celebrar una vista preliminar ante un juez de paz, funcionario que ahora está frecuentemente sustituido por el juez municipal. En respuesta a esta contención el fiscal cita el caso de El Pueblo v. Mayagüez Fruit Packing Company, 24 D.P.R. 314. Ese caso sólo decide que no es necesario exponer en la acusación el hecho de tal procedimiento preliminar. Estamos inclinados a convenir con la apelante que prueba de este paso preliminar era una condición precedente para seguir con éxito la acusación. La duda que nos abruma es si tal cuestión no debió haber sido levantada en alguna forma en la corte inferior.
*114La apelante dedica considerable espacio en sn alegato para tratar de demostrar que el Pueblo no probó fuera de duda razonable que la báscula registraba peso incompleto. Según algunas declaraciones babía diferencias que depen-dían de la posición en la báscula de las cosas que se iban a pesar, pero la apelante no nos convence de que ésta no era una cuestión para ser apreciada por el juez sentenciador al igual que cualquier otro conflicto de la evidencia.
En resumen, por lo vaga de la acusación en relación con la prueba y por el error en la sentencia dictada, debe re-vocarse esta última y devolverse él caso, para ulteriores procedimientos no inconsistentes con esta opinión.